

Execution Copy


TRANSITION SERVICES AGREEMENT



This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of April ____,
2010, is by and between Cytomedix Inc., a Delaware corporation and Cytomedix
Acquisition Company, LLC (collectively, “Buyer”), and Sorin Group USA Inc., a
Delaware corporation (“Seller” and, with Buyer, each a “Party” and together the
“Parties”).
 
WITNESSETH:


WHEREAS, Buyer and Seller have entered into that certain Asset Purchase
Agreement, dated as of April ____, 2010 (the “Purchase Agreement”); and
 
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement (the “Acquisition”), the Parties desire that certain transition
services be provided as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
ARTICLE I.   DEFINITIONS
 
Section 1.1.         Definitions.
 
(a)         Capitalized terms not herein defined shall have the meaning ascribed
to them in the Purchase Agreement.
 
(b)         The following terms used in this Agreement shall have the respective
meanings assigned to them below:
 
“Service Period” means, with respect to any Transition Service, the period
commencing on the Closing Date and ending on the earlier of (i) the date that
this Agreement terminates pursuant to Section 3.2, and (ii) the termination date
specified with respect to such Transition Service on the Exhibit applicable to
such Transition Service, unless extended pursuant to Section 3.1 and subject in
all cases to Section 3.2(c).
 
 “Third Party” means any Person other than Buyer, Seller and any of their
respective Affiliates.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II.   TRANSITION SERVICES; FEES; TAXES
 
Section 2.1.          Transition Services.


(a)           Initial Services.  Commencing on the Closing Date, Seller agrees
to provide or otherwise make available, or with respect to any service to be
provided by an Affiliate of Seller, to cause such Affiliate of Seller to provide
or make available, to Buyer the applicable services within each category of
service (‘Service Categories’) set forth on Exhibit A attached hereto and as
further detailed in the schedules (the “Schedules”) mutually agreed upon and
attached thereto (collectively, the “Initial Services”).  To the extent that any
Schedule is not finalized prior to execution hereof, the parties shall negotiate
in good faith promptly to complete and mutually agree upon the final Schedules
therefor.
 
(b)           Additional Services.  For a period not to exceed six (6) months
following the Closing Date, Buyer and Seller may mutually agree to create
additional Exhibits or amend Exhibit A to provide other service or services (the
“Additional Services” and, together with the Initial Services, the “Transition
Services”) as the Parties may mutually agree.  Each Exhibit describing
Additional Services shall set forth a description of such Additional Service,
the time period during which such Additional Service will be provided and any
other terms applicable thereto.
 
(c)           Excluded Services.  Notwithstanding anything contained in this
Agreement or on any Exhibit to the contrary, neither Seller nor any Affiliate of
Seller shall be obligated or expected to provide hereunder (i) any Transition
Services for the benefit of any Third Party; or (ii) any Transition Services
that would constitute a violation of Law or any Governmental Order.
 
(d)           Cooperation.  In the event that there is nonperformance of any
Transition Service as a result of an event described in Section 7.1, 7.2, 7.3 or
7.4, Seller shall cooperate in good faith as may be reasonably requested by
Buyer to resolve same.


Section 2.2.          Fees. Except to the extent that a schedule to Exhibit A
specifies amounts to be paid to Seller in respect of a certain Transition
Service, such as reimbursement of certain expenses incurred by Seller (which
Buyer shall pay to Seller as provided for therein), Seller shall otherwise
provide the Transition Services without charge.


Section 2.3.          Taxes. Buyer shall be responsible for the payment of all
sales, use, value-added, gross receipts and other similar Taxes (including,
without limitation, all withholding Taxes required by Law, but excluding Taxes
based on Seller’s or its Affiliates’ net income or any withholding or similar
employment taxes payable in connection with the employment by Seller and its
Affiliates of employees to provide the Transition Services) imposed by
applicable taxing authorities and attributable to the supply of Transition
Services to Buyer or any payment hereunder.  If Seller or any Affiliate of
Seller is required to pay any part of such Taxes, Buyer shall promptly reimburse
Seller or its applicable Affiliate for such Taxes.


Section 2.4           Transition Plan.  The Parties shall within two weeks from
the date hereof mutually agree upon a detailed plan and timeline for the
transition of the services provided hereunder to Buyer at the earliest practical
date, but in no event later than the end of the Service Period, and shall notify
each other as to the identity of a single person to act as liaison for the
totality of the services to be provided hereunder (the “Transition Managers”).
The Transition Plan shall be based on the Schedules hereto

 
2

--------------------------------------------------------------------------------

 


ARTICLE III.   TERM; TERMINATION


Section 3.1.          Term.  Unless otherwise terminated pursuant to Section
3.2, this Agreement shall terminate with respect to any Transition Service at
the close of business on the last day of the Service Period for such Service;
provided, however, that up to one (1) time for any Transition Service, the
Parties may mutually agree to extend the Service Period for a period not to
exceed two (2) months for all or a portion of such Transition Service provided
that Seller or Buyer requests such extension no later than sixty (60) days prior
to the expiration of the Service Period for such Transition Service (or such
greater notice period as is specified on the Exhibit for such Transition
Service).  Except with respect to Transition Services extended pursuant to this
Section 3.1, all Transition Services hereunder shall automatically terminate on
the last day of the month in which the six (6)-month anniversary of the Closing
Date occurs.  The parties acknowledge and agree that, with respect to any
Transition Service, in no event shall the last day of the Service Period for
such Transition Service (including Transition Services extended pursuant to this
Section 3.1) be later than the last day of the month in which the eight
(8)-month anniversary of the Closing Date occurs.  The term of this Agreement
with respect to the supply of Products, shall expire on the delivery of the last
of the Products required under Section 6.1.


Section 3.2.          Termination.
 
(a)           Termination for Cause.  Either Party may terminate this Agreement
upon thirty (30) days notice by the terminating Party if the other Party becomes
insolvent, makes any assignment for the benefit of its creditors, or is placed
in receivership, liquidation or bankruptcy.  Either Party may terminate this
Agreement upon thirty (30) days notice by the terminating Party upon the breach
of any material provision of this Agreement by the other Party if such breach is
not cured within thirty (30) days after written notice thereof to the Party in
default; provided, however, Seller may terminate this Agreement on five days
notice if Buyer fails to pay any amount when due hereunder and fails to remedy
such failure within five days notice of such breach.
 
(b)           Termination by Buyer.  Buyer shall have the right to terminate any
or all of the Transition Services provided hereunder by giving thirty (30) days
prior written notice to Seller of Buyer’s intention to terminate said Transition
Service(s), and such termination shall be effective at the end of the 30 day
notice period.
 
(c)           Effect of Termination.  The termination, expiration, cancellation
or abandonment of this Agreement through any means or for any reason shall not
relieve the parties of any obligation accruing prior thereto and shall be
without prejudice to the rights and remedies of either Party with respect to any
antecedent breach of any of the provisions of this Agreement, nor shall it
relieve Buyer of the obligation to pay the Service Fee.

 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV.   STANDARDS
 
Section 4.1.          Performance of Transition Services.
 
(a)           Performance Standard.  Seller shall perform and cause its
Affiliates to perform the Transition Services at a level and in a manner that is
consistent (in nature, quality and timeliness) with analogous services provided
internally by Seller immediately prior to the Closing Date.  Buyer acknowledges
that (i) Seller makes no implied representation or warranty concerning the
Transition Services, including any applicable implied warranty of
merchantability or fitness for a particular purpose, and (ii) except as
expressly set forth herein, Seller makes no express representation or warranty
concerning the Transition Services.
 
(b)           DISCLAIMER OF WARRANTIES.  NEITHER SELLER NOR ITS AFFILIATES NOR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE
OR HAVE MADE ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR
IN EQUITY, IN RESPECT OF THE TRANSITION SERVICES, SELLER, ITS AFFILIATES OR
THEIR RESPECTIVE BUSINESSES.  BUYER AGREES THAT THE REPRESENTATIONS AND
WARRANTIES GIVEN IN THIS SECTION 4.1 BY SELLER ARE IN LIEU OF, AND BUYER HEREBY
EXPRESSLY WAIVES ALL RIGHTS TO, ANY IMPLIED WARRANTIES WHICH MAY OTHERWISE BE
APPLICABLE BECAUSE OF THE PROVISIONS OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER
STATUTE, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.  THE EXCLUSIVE REMEDY FOR ANY BREACH OF
WARRANTY HEREUNDER SHALL BE REPERFORMANCE OF THE TRANSITION SERVICE.


Section 4.2.         Parties to Perform Transition Services.  Seller or any
Affiliate of Seller may perform Transition Services itself or through the use of
a Third Party (including, without limitation, any agent, subcontractor or
independent contractor); provided, however, that the use of any Third Party by
Seller or any Affiliate in performing Transition Services shall not relieve
Seller or its Affiliate of its obligations under this Agreement.  Each of Seller
and Buyer shall identify personnel from its organization located in or
responsible for implementation of the Transition Services and such personnel
shall cooperate through the term of this Agreement in order to facilitate
transactions contemplated by this Agreement.
 
ARTICLE VI.  SALE  OF ANGEL PRODUCTS


Section 6.1           Sale of Products.  Seller shall sell and Buyer shall
purchase a total of 100 complete Angel products (each a “Product”).  Seller
shall undertake commercially reasonable efforts to deliver Products according to
the following production schedule:


April, 2010
0
August, 2010
10
May, 2010
20
September, 2010
20
June, 2010
20
October, 2010
10
July, 2010
20
   



If Seller can deliver Products faster than the foregoing schedule, it may do so
at its discretion.  Delivery shall be ex works the Seller’s Affiliate’s facility
in Mirandola, Italy.  Buyer may use without charge any non-finished goods
inventory that constitute Acquired Assets to produce Products. THE PRODUCTS ARE
SOLD AS IS WHERE IS WITH ALL FAULTS.  SELLER EXPRESSLY DISCLAIMS ALL IMPLIED
WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

 
4

--------------------------------------------------------------------------------

 


Section 6.2           Purchase Price.  The purchase price for each Product shall
be 5,000 Euros.  The purchase price shall be payable within 180 days of delivery
of the Product.


Section 6.3           Production Schedule.  Seller shall advise Buyer from time
to time of the production schedule of the Products.  If Seller is capable of
delivering Products faster than the schedule set forth in Section 6.1, it may do
so at its discretion.  Seller shall use its commercially reasonable efforts to
adhere to the foregoing delivery schedule,  however, Seller shall not be deemed
to be in breach of this Agreement if it is delayed or prevented from producing
Products due to labor disputes, breakdowns in utilities infrastructure or
transit systems, or disruptions in the supply of components or
subassemblies.  In the event of any such delay or disruption that is likely to
interfere with the estimated delivery schedule, Seller shall promptly notify
Buyer of such problem, the potential impact on the production schedule, and the
measures that Seller intends to take to address the disruption causing the
delay, and Seller shall provide regular updates with respect to the progress in
overcoming the problem.  Seller shall bear the reasonable costs of the measures
that it deems to be commercially reasonable to overcome such problems, such as
accelerating production on the resolution of the disruption, procuring
components from brokers, or modifying the design of the Product to accommodate
an alternative component or subassembly (and making any necessary notifications
thereof to the relevant governmental authorities).


Section 6.4          License.  Buyer hereby grants Seller a non-exclusive
royalty-free license to use the Transferred Intellectual Assets for the purpose
of performing Buyer’s obligations hereunder.  Buyer will further cooperate and
allow Seller to use any other Acquired Asset that is necessary to perform
Buyer’s obligations hereunder.


ARTICLE VII.   FORCE MAJEURE; SUSPENSION OR MODIFICATION


Section 7.1.         Force Majeure.  No Party shall be liable to another Party
if, and to the extent that, the performance or delay in performance of any of
its obligations under this Agreement is prevented, restricted, delayed, made
impracticable, interfered with or otherwise hindered due to circumstances beyond
the reasonable control of such Party, including, but not limited to, changes in
Law, the issuance of any Governmental Order, fire, flood, explosion, epidemic,
accident, acts of God, war, terrorism, sabotage, riot, strike, lockout or other
concerted acts of workers and/or acts of any Governmental Authority.  The Party
claiming an event of force majeure shall promptly notify the other Party in
writing, and provide reasonable particulars of the cause or event and the date
of first occurrence thereof, as soon as reasonably possible after the event and
also keep the other Party informed of any further developments.  The Party so
affected shall use its reasonable best efforts to remove the cause of
non-performance, and both parties shall resume performance hereunder when such
cause is removed unless this Agreement has previously expired or been terminated
in accordance with its terms.

 
Section 7.2.          Seller Suspension.  Buyer agrees that the Transition
Services may, from time to time, in the reasonable discretion of Seller and/or
its Affiliates, be interrupted, suspended, allocated, reduced, altered or
changed in whole or in part for modifications and ordinary maintenance to the
assets needed to provide Transition Services and any other matters of a
short-term nature (the “Service Suspensions”); provided, that no planned Service
Suspension shall last more than five (5) Business Days.  Prior to any planned
Service Suspension, Seller or an Affiliate of Seller shall provide prior written
notice thereof to Buyer of not less than ten (10) Business Days and cooperate in
good faith with Buyer to mitigate any adverse consequences to Buyer of such
Service Suspension.

 
5

--------------------------------------------------------------------------------

 
 
Section 7.3.         Governmental Suspension.  If any Law or Governmental Order
shall prevent, limit or restrict Seller or any Affiliate of Seller in performing
or arranging for the performance of any Transition Service for providing
facilities for such purposes, then, in any such event Seller shall not be
required to provide the Transition Services or facilities for the Transition
Services to the extent so prevented, limited or restricted; provided, however,
that Seller shall use commercially reasonable efforts to cure the basis for any
such Law or Governmental Order and cooperate in good faith with Buyer to
mitigate any adverse consequences to Buyer of such prevention, limitation or
restriction.
 
Section 7.4.         Modification of Seller Facilities Required by Law.  If any
Law or Governmental Order would require any modification of facilities used to
provide Transition Services or the provision of any additional facilities used
to provide Transition Services, then, unless otherwise agreed by Seller in
writing, neither Seller nor any Affiliate of Seller shall be required to provide
(or arrange for the provision of) the relevant Transition Services, but Seller
or an Affiliate of Seller shall cooperate in good faith with Buyer in Buyer’s
efforts to locate, at Buyer’s cost, a Third Party to provide such modified or
additional facilities for use in the Transition Services.


ARTICLE VIII.   DOCUMENTATION OF AUTHORITY; ASSISTANCE


Section 8.1.           Reports; Books and Records.


(a)           On the termination of the applicable Transition Services, Seller
shall transfer or cause its Affiliates to transfer the Books and Records
received or created by Seller for the benefit of Buyer during the Service
Period.  Seller and its Affiliates shall be responsible for the reasonable
costs, if any, of creating, gathering, copying and transporting such Books and
Records.
 
(c)           Notwithstanding any other provision of this Agreement, Seller
shall not be required to: (i) provide any such Books and Records in any specific
form, condition or format, unless Seller or Seller’s Affiliates maintained such
Books and Records in such form, condition or format in the ordinary course of
business during the twelve (12) months immediately preceding execution of this
Agreement (and in no event shall Seller or its Affiliates be required to perform
any improvement, modification, conversion, updating or reformatting of any such
Books and Records); or (ii) disclose to Buyer, or provide Buyer access to, any
portions of any Books and Records that contain confidential or proprietary
information that relates to the businesses of Seller or its Affiliates other
than the Acquired Products (and Seller may redact any portions of any Books and
Records that are not related to same).

 
Section 8.2.         Agency Documentation.  If needed, the parties will execute
such documents evidencing such authority for Seller and its Affiliates to
represent Buyer and its Affiliates as may be necessary for Seller and its
Affiliates to perform the Transition Services.

 
6

--------------------------------------------------------------------------------

 
 
Section 8.3.         Buyer Assistance.  Buyer shall provide Seller and its
applicable Affiliates with information reasonably necessary to the performance
of the Transition Services by Seller and such Affiliates hereunder and provide
to Seller and its applicable Affiliates necessary specific written
authorizations and consents.
 
Section 8.4.         Independence.  It is the specific understanding of Buyer
and Seller that this Agreement shall not constitute or give rise to a
partnership between Buyer and Seller. Except as otherwise expressly provided
herein, all Transition Services provided by Seller under the terms of this
Agreement shall be carried on by either Seller or one of its Affiliates as an
independent contractor and not as an agent for or employee of Buyer and this
Agreement shall not constitute or give rise to an agency relationship between
Buyer and Seller or any of their respective Affiliates. In performing the
Transition Services, the employees, agents and representatives of Seller and its
Affiliates will be under the direction, control and supervision of Seller (or
its Affiliates or subcontractors) and not of Buyer.


Section 8.5.         Limitation of Liability.  Notwithstanding anything to the
contrary in this Agreement, the liability of the parties to each other under
this Agreement, or otherwise with respect to the matters addressed herein, shall
be limited to actual damages. In this regard, NEITHER SELLER NOR ITS AFFILIATES
OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, SHALL BE LIABLE TO BUYER FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL, INDIRECT, MULTIPLIED OR PUNITIVE DAMAGES IN
CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND BUYER HEREBY WAIVES ON BEHALF OF
ITSELF AND ITS AFFILIATES OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, ANY
CLAIM FOR SUCH DAMAGES.



ARTICLE IX.   MISCELLANEOUS


Section 9.1.         Modifications and Amendments.  This Agreement may not be
amended or modified except (a) by an instrument in writing signed by, or on
behalf of, Buyer and Seller or (b) by a waiver in accordance with Section 9.10.
 
Section 9.2.         Assignment.  This Agreement may not be assigned without the
express written consent of Seller and Buyer (which consent may be granted or
withheld in the sole discretion of Seller or Buyer), as the case may be;
provided, however, that either party may, without the consent of the other
party, assign its rights and obligations, in whole or in part, under this
Agreement to one or more of its Affiliates, except that no such assignment shall
relieve the assigning party from the performance of its obligations hereunder.


Section 9.3.         Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by
facsimile, by e-mail or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties hereto at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.3):

 
7

--------------------------------------------------------------------------------

 



if to Seller, addressed to:


Sorin Group USA, Inc.
14401 W. 65th Way
Arvada, CO 80004
Attention:  Taylor Pollock, Director North America
    Corporate Legal Affairs
Fax:  (303) 467-6163
E-mail:  taylor.pollock@sorin.com


With a copy to: (which copy shall not constitute notice):


c/o Sorin S.p.A.
Via Benigno Crespi 17
20159 Milan - Italy
Attention:  Brian Sheridan, General Counsel
Fax: +39 02 69969 790
E-mail:brian.sheridan@sorin.com


and


Foley & Lardner LLP
777 East Wisconsin Ave, Suite 3800
Milwaukee, WI 53202
Attention: Kevin D. Makowski
E-mail:  kmakowski@foley.com


and if to Buyer or Parent, to:


c/o Cytomedix, Inc.
416 Hungerford Drive
Suite 300
Rockville, MD 20850
Attention:  Martin Rosendale, Chief Executive Officer
Fax: 240.499.2690
E-mail:  mrosendale@cytomedix.com


With a copy to (which copy shall not constitute notice):


Cozen O'Connor
1627 I Street, NW, Suite 1100
Washington, DC 20006
Attention:  F. Alec Orudjev
Fax: 866.742.4203
E-mail:  aorudjev@cozen.com

 
8

--------------------------------------------------------------------------------

 


or to such other address for either party as such party shall hereafter
designate by like notice.  Each such notice, request, instruction or other
communication so given shall be deemed to be delivered one Business Day after
receipt.


Section 9.4.          Headings.  The Article and Section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning and interpretation of this Agreement.


Section 9.5.          Counterparts.  This Agreement may be executed in two or
more counterparts being original or facsimile copies, each of which shall be
deemed to be an original and all of which, taken together, shall be deemed to
constitute one and the same Agreement.
 
Section 9.6.          Entire Agreement.  This Agreement and the Transaction
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between Seller and Buyer with respect to
the subject matter hereof and thereof.
 
Section 9.7.          Dispute Resolution.  Any dispute, claim or controversy
arising from or related in any way to this Agreement or the interpretation,
application, breach, termination or validity thereof, including any claim of
inducement of this Agreement by fraud or otherwise, shall he resolved in the
manner set forth in Sections 11.6 through 11.9 of the Purchase Agreement.
 
Section 9.8.          Purchase Agreement.  Nothing contained in this Agreement
is intended or shall be construed to amend or modify in any respect, or
constitute a waiver of, any of the rights and obligations of the parties under
the Purchase Agreement.


Section 9.9.          Construction.


(a)           Interpretive Rules.  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement, and all
Article and Section references are to this Agreement unless otherwise
specified.  The words “include,” “includes” and “including” will be deemed to be
followed by the phrase “without limitation.” The word “days” means calendar days
unless otherwise specified herein.  The table of contents and headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.  No provision of this
Agreement shall be construed to require either party or their respective
officers, directors, subsidiaries or Affiliates to take any action which would
violate or conflict with any applicable Law.  The word “if” means “if and only
if.” The word “or” shall not be exclusive.  The meanings given to terms defined
herein will be equally applicable to both the singular and plural forms of such
terms.  Whenever the context may require, any pronoun includes the corresponding
masculine, feminine and neuter forms.  Except as otherwise expressly provided
herein, all references to “Dollars” or “$” will be deemed references to the
lawful money of the United States of America.  If applicable Law requires that
any payment pursuant to this Agreement be made in local currency, the parties
shall use the applicable exchange rate published in the Wall Street Journal as
of such date.  Whenever conversion of payments from any foreign currency for a
particular period shall be required, such conversion shall be made at the
average of the exchange rates published in the Wall Street Journal for the
beginning and the end of the relevant period.

 
9

--------------------------------------------------------------------------------

 


(b)           The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.  Except where expressly indicated otherwise, references in this
Agreement to any Article, Section or Exhibit refer to Articles, Sections or
Exhibits of this Agreement and any sub-section thereof and any provision
contained therein.  The words “or” or “any” are not exclusive and “such as,”
“include” or “including” are not limiting.  References to this “Agreement”
include all Exhibits and other attachments hereto, which are incorporated into
this Agreement by reference.


Section 9.10.  Waiver.  Either party to this Agreement may (a) extend the time
for the performance of any of the obligations or other acts of the other party,
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto or (c) to the extent permitted by applicable Law, waive compliance with
any of the agreements of the other party or conditions to such party’s
obligations contained herein.  Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby.  Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement.  The failure of
either party hereto to assert any of its rights hereunder shall not constitute a
waiver of any of such rights.


Section 9.11. No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever, including any rights of employment for any specified
period, under or by reason of this Agreement.


[Signatures on the Following Page]

 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


SELLER
SORIN GROUP USA INC.
     
By:
 

 
Name:
 

 
Title:
 

 
BUYER
CYTOMEDIX ACQUISITION COMPANY LLC
     
By:
     
Martin Rosendale, President
     
CYTOMEDIX INC.
     
By:
     
Martin Rosendale, CEO



[Signature Page to Transition Services Agreement]

 

--------------------------------------------------------------------------------

 


EXHIBIT A


Service Categories


Arvada, Denver


Arvada RA/QA assistance on Transfer / Notification / Acquisition by Buyer of
Certifications
Arvada Repair, Replacement and Refurbishment
Arvada Customer Service
Arvada Purchasing and Supplier Management
Arvada Training on Acquired Products
Arvada Re-conversion of DMR/DHF from current Italian language into English
language
Arvada Customer Communication, Hand-over and Continuity Services


Mirandola, Italy


Mirandola RA/QA on Transfer / Notification / Acquisition by Buyer of
Certifications
Mirandola Manufacture of Angel Machine
Mirandola Purchasing and Supplier Management
Mirandola Customer Service
Mirandola final shipping of inventory and machinery/tooling
Mirandola supplier relationship co-ordination with Bioprod (Slovenia)


Gloucester, United Kingdom


Stripped Distribution by Sorin Group UK Ltd. assistance pursuant to Distribution
Agreement


Stripped Distribution by Sorin Group Canada Inc. and assistance pursuant to
Distribution Agreement
Stripped Distribution by Sorin Group Belgium and assistance pursuant to
Distribution Agreement
Stripped Distribution by Sorin Group Netherlands N.V. and assistance pursuant to
Distribution Agreement

 
12

--------------------------------------------------------------------------------

 